DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 5, 9, 11, 14-16, 20, 21, 25, 26, 28, 32, 34, 36, 41-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeremic (US 2010/0068407) in view of Miao (US 20140308531).
 	Regarding claim 1, Jeremic discloses “a UV-curable ink composition (abstract) comprising: 	a surfactant comprising a polar functional group, wherein:  	 	the surfactant is a non-silicone-based surfactant which does not comprise a fluorine component and the polar functional group comprises a carboxyl group, and the surfactant is” BYK381 (paragraph 66, table); 	“a colorant (paragraph 75),  	an epoxy compound (paragraph 38),  	an oxetane compound (paragraph 42), and  	an iodonium salt comprising a PF6- anion as a cationic photopolymerization initiator (paragraph 69: Irgacure 250),  	wherein: 	 	the surfactant comprising the polar functional group is present in an amount of 0.1 to 5.0 wt% with respect to a total weight of the UV-curable ink composition (paragraph 66); and 	 	a content ratio of the epoxy resin compound to the oxetane resin compound is 1:3.94 to 1:6 (based on the disclosed amounts of each component in paragraphs 41 and 44, this limitation is met).” 	Regarding the preamble limitation that the ink composition is for forming a bezel pattern, 
 	b) substitute BYK-356 for the BYK-333 of Jeremic because it has been shown in the art to be used equivalently as a wetting aid in an ink. 	Jeremic also fails to disclose that the oxetane compound is “present in an amount of 60 to 80 wt% with respect to the total weight of the UV-curable ink composition.”  However, it has been held that when the general conditions are known in the art, it is not inventive to discover the optimum or workable ranges through routine experimentation.  See MPEP §2144.05.  In this case, Jeremic clearly sets forth in paragraph 44 the general conditions.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art, through routine experimentation, to set the amount of the oxetane compound to between 60 and 80 wt% in order to determine the optimum or workable range. 	Regarding claim 2, Jeremic further discloses “further comprising one or more components selected from the group consisting of an adhesion promoter, a diluent, and a photosensitizer (paragraph 63).” 	Regarding claim 4, Jeremic further discloses “wherein the surfactant is a polymer-type or oligomer-type fluorine-based surfactant, and the surfactant is not dissolved in a solvent having a .5, is not dissolved in an amount of 0.1 wt% or more in a solvent having a solubility parameter value of 45 (MPa).5 or more, and is dissolved in an amount of 1 wt% or more in a solvent having a solubility parameter value of 15 to 21 (MPa).5 and shows no phase separation (paragraph 66, BYK 381).”  Examiner notes that the surfactant is the same as used by Applicant.  Thus, the recited properties are presumed inherent. 	Regarding claim 5, Jeremic further discloses “wherein the solvent having a solubility parameter value of less than 15 (MPa).5 is hexane, the solvent having a solubility parameter value of 45 (MPa) .5 or more is water, and the solvent having a solubility parameter value of 15 to 21 (MPa) .5 is propyelne propylene glycol monomethyl ether (PGME) or toluene (paragraph 66: BYK-381).”  Examiner notes that the surfactant is the same as used by Applicant.  Thus, the recited properties are presumed inherent. 	Regarding claim 9, Jeremic further discloses “wherein the oxetane compound has one oxetane ring or two oxetane rings (paragraph 42).” 	Regarding claim 11, Jeremic further discloses “wherein the epoxy compound is present in an amount of 5 to 60 wt% with respect to the total weight of the UV-curable ink composition (paragraph 41).” 	Regarding claim 12, Jeremic further discloses “wherein the oxetane compound is present in an amount of 15 to 80 wt% with respect to the total weight of the UV-curable ink composition (paragraph 44).” 	Regarding claim 14, Jeremic further discloses “wherein the photopolymerization initiator is present in an amount of 1 to 15 wt% with respect to the total weight of the UV-curable ink composition (paragraph 70).” 	Regarding claim 15, Jeremic further discloses “wherein the colorant is present in an amount of 1 to 15 wt% with respect to the total weight of the UV-curable ink composition (paragraph 78).” 	Regarding claim 16 Jeremic further discloses “wherein the diluent is present in an 
 	Regarding claim 26, since the modified ink of Jeremic is at least substantially identical to that claimed, the recited property of the contact angle is presumed inherent.  See MPEP §2112.01. 	
	Regarding claim 41, Jeremic discloses “curing the UV-curable ink composition of claim 1 (paragraph 28).”  Regarding the requirement that the pattern be a bezel pattern, USPTO personnel may not disregard claim limitations comprised of printed matter.  See Gulack, 703 F.2d at 1384, 217 USPQ at 403; see also Diehr, 450 U.S. at 191, 209 USPQ at 10. However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See **  Lowry, 32 F.3d **>at< 1583-84, 32 USPQ2d **>at< 1035 **; In re Ngai, 367 F.3d 1336, 70USPQ2d 1862 (Fed. Cir. 2004).  In this instance, there is no evidence of a new or unobvious functional relationship between the pattern and the substrate.  Thus the recited pattern is not deemed to impart any limitations which would define over the pattern of Jeremic.
 
	Regarding claim 28, Jeremic, as modified, teaches “a method for producing a … pattern for a display substrate, comprising:  	a) forming a … pattern on a substrate by applying the UV-curable ink composition of claim 1 to the substrate (paragraph 1; see also the rejection of claim 1 above); and  	b) curing the … pattern by irradiating the bezel pattern with UV light having a wavelength of 360-410 nm (paragraph 37).”  Examiner notes that Jeremic does not specifically suggest the 
 	Regarding claims 36, 42, and 43 Jeremic, as modified, teaches all that is claimed, as in claims 28 and 41 above, respectively, except “wherein the bezel pattern has a thickness of 0.1 µm to 20 µm.”  However, Examiner takes Official Notice that, before the filing of the application, it was known to print on substrates using ink-jet in thicknesses of between 0.5 µm to 5 µm in order to have an acceptable image.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use the method of Jeremic to print an image with a thickness of between 0.5 and 5µm in order to have an acceptable image.   	Since Applicant did not object to the taking of Official Notice, that which was taken as .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeremic and Mao, further in view of Van Thillo et al. (US 2010/0026743). 	Regarding claim 29, Jeremic, as modified, discloses all that is claimed, as in claim 28 above, and further discloses “wherein the method of forming the bezel pattern on the substrate in Step a) is a method selected from an inkjet printing, a gravure coating, and a reverse offset coating (abstract).”  However, Jeremic fails to disclose “further comprising cleaning and drying the substrate prior to a) the forming of the bezel pattern,  	wherein the cleaning and drying of the substrate is carried out by one or more treatments selected from the group consisting of a wet surface treatment, a UV ozone treatment, and a normal pressure plasma treatment.”.
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are moot in view of the new grounds of rejection.  To the extent that the arguments are still pertinent, they are addressed below.
Applicant’s presentation of additional data supposedly from additional experiments to show that the claimed composition results in unexpected results is not persuasive.  First, no information on how the experiments and data were obtained, who conducted the experiments and collected the data, if the person or persons involved are inventors or any other person who would have the credentials and/or experience needed to carry out the experiments, etc.  Essentially, this information amounts to mere attorney arguments.  If Applicant has conducted additional experiments, the information should be submitted in an affidavit.  Secondly, even if the data were submitted in an affidavit, the results are not commensurate in scope with the instant claims.  The instant claims require the ratio of the epoxy compound to the oxetane 
Additionally, Examiner notes that Applicant sets forth that the preferred range of oxetane resin is 40 to 60 wt% (paragraph 26 of Applicant’s specification).  Examiner fails to see how it can be shown that amounts of at least 60 wt% are critical as compared to amounts of 50 wt% or less when the amounts of 50 wt% and 60 wt% are disclosed by Applicant as falling within the same preferred range of 40 to 60 wt%. 
Therefore, it is deemed that Applicant has not overcome the prima facie case of obviousness in accordance with MPEP §2144.05. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853